Citation Nr: 1643017	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  16-24 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right knee disorder has been received.

2.  Entitlement to service connection for left knee degenerative joint disease.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from August 1961 to August 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision in which the RO denied, inter alia, the Veteran's application to reopen his claim for service connection for a right knee disorder ,as well as denied service connection for left knee degenerative joint disease.  

In May 2014, the Veteran filed a notice of disagreement (NOD) with respect to the denial of these claims.  In a March 2016 statement of the case (SOC), the RO reopened the service connection claim for a right knee disorder but denied service connection for right knee degenerative arthritis on the merits, and continued to deny service connection for left knee disability.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals in May 2016.

As regards characterization of that portion of the appeal involving service connection for a right knee disorder, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).   Hence, the Board has continued to characterize that claim as a request to reopen.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to)  38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

For reasons expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required



REMAND

On the VA Form 9 filed as a substantive appeal in May 2016, the Veteran requested to appear before the Board and give testimony during a Board video conference hearing (at the RO).  In August 2016 correspondence, the Veteran expressed his desire to appear instead at a Board hearing in Washington, DC.  

In September 2016, the Board notified the Veteran of his November 2016 hearing in Washington, DC.  However, in October 2016, prior to the scheduled hearing, he requested a change in venue from a Washington, DC hearing to a video conference hearing at the RO, due to advancing age.  Hence, there remains an outstanding request for a Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, including Board hearings held by video conference, a remand of this matter to the RO is required to schedule the Veteran for the requested video conference hearing.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in accordance with his request, notifying him of the date and time of the hearing.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

